THOMAS, Circuit Judge,
concurring in part and dissenting in part.
I concur in the remand to the BIA to consider deferral of removal under the CAT. I respectfully disagree with the majority’s conclusion that the petitioner was statutorily ineligible for asylum and withholding of removal. Unlike the circumstances involved in Miranda Alvarado, the record does not support the conclusion that any of the information obtained by the petitioner directly resulted in the persecution of others. Thus, I would grant the petition for review on the asylum and withholding of removal claims, as well as the CAT claim.